DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 10/11/2018. Claims 85-104 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “aid inflation pipe” of claim 88 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claim 100 is objected to because of the following informalities:  “thereat” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 88, 90 and 91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 88 recites an “aid inflation pipe”, which has been omitted from the specification, and the examiner is unable to determine how the aid inflation pipe is incorporated into the invention because the inventor has failed to provide sufficient direction to make the apparatus to perform the claimed method. 
Claims 90-91 are rejected because of dependency on a rejected parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 85-91 and 102-104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 85 recites the limitation “closing two openings at two ends of said inflation channel”, which renders the claim indefinite because the recitation fails to clearly state if the inflation channel has two openings at each of the two ends.  In order to advance prosecution of the application, the office will interpret the recitation in light of the applicant’s drawings.
Claim 85 recites the limitation “so as to form an inflatable cavity”, which renders the claim indefinite because the recitation fails to positively recite if a cavity is formed and what structural elements would define the cavity.  In order to advance prosecution of the application, the office will interpret the recitation in light of the applicant’s drawings.
Claim 85 recites the limitation “so as to make said air cushion body that is inflated”, which renders the claim indefinite because the recitation fails to positively recite if an air cushion body made and the body is inflated.  In order to advance 
Claims 86-91 are rejected due to dependency on a rejected parent claim.

Claim 88 recites the limitation "aid inflation pipe" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 91 recites the limitation “splitted inflation end portions of said inflation unit”, which renders the claim indefinite because the recitation fails is unclear on what a splitted inflation end portions of said inflation unit actually means, is one end portion split from the other end portion or does each end have splits?  In order to advance prosecution of the application, the office will interpret the recitation in light of the applicant’s drawings.
Claim 102 recites the limitation “the mounting plate “in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 103-104 are rejected due to dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 85-86, 88-89, 92-94, 97-99 and 101-102 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub. 20130291956) and further in view of Sperry (US Pub. 20100251665).

Regarding Claim 85, Zhang discloses an air cushion body (10-Fig. 1), wherein said air cushion body comprises one or more air storing units (11-Fig. 1) formed by at least two air cell films (12 and 13-Fig. 3), an inflation valve (20-Fig. 3) formed by at least two valve films (21 and 22-Fig. 3), and an inflation unit (Fig. 10, the material defining 3A) integrally connected with said one or more air storing units (Fig. 7 and paragraph [0077], channel 3A is connected to cells 2A), wherein said inflation unit is formed by two inflation end portions overlapping with each other (Fig.7, air channel 3A is defined by two overlapping film layers), wherein an inflation channel (14A-Fig. 7) is formed between said two inflation end portions and said inflation valve forms at least one air inlet channel for inflating said corresponding air storing units (Figs. 10, 11 and  paragraph [0077], air channel 3A defines a long channel connected to air sell 2A with two defined end portions).
However, Zhang is silent regarding an inflation method, wherein the method comprises the following steps: 

(b) closing two openings at two ends of said inflation channel of said inflation unit so as to form an inflatable cavity; 
(c) inflating air into said inflatable cavity through said vent hole, such that air filled into said inflatable cavity enters said corresponding air storing units through said air inlet channel; and 
(d) releasing said openings of said two ends of said inflation channel of said inflation unit, such that said air cushion body is ready to leave away from said inflation pipe, so as to make said air cushion body that is inflated.
Sperry teaches an inflation method, wherein the method comprises the following steps: 
(a) arranging a vent hole (40-Fig. 1) of an inflation pipe (22-Fig. 1) which is connected with an air supply device (Fig. 2, fluid 46 requires a supply source device to inflate chambers 50) in said inflation channel (Figs. 1 and 2, channel formed between sheet 36(a-b) and opening 34); 
(b) closing two openings at two ends of said inflation channel of said inflation unit so as to form an inflatable cavity (Figs. 1 and 2, a cavity formed between film layers 36a and 36b, with one end formed between rollers 80 and 82 and another end formed between rollers 56 and 66, so as to form an inflatable cavity); 
(c) inflating air into said inflatable cavity through said vent hole (Fig. 2, air released from nozzle 22 would enter the inflatable cavity as defined above), such that air filled into said inflatable cavity enters said corresponding air storing units (Fig. 2; fluid 46 is entering inflatable chambers 50 from the inflatable cavity containing nozzle 22) and 
(d) releasing said openings of said two ends of said inflation channel of said inflation unit (Fig. 5, structure 200 is free machine 10), such that said air cushion body is ready to leave away from said inflation pipe (Fig. 5, structure 200 is free nozzle 22), so as to make said air cushion body that is inflated (200-Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified how the air bag of Zhang is inflated, to have incorporated the machine of Sperry, so to further detail how the air bag of Zhang is inflated in order to inflate and use the air bag to protect contents of a package. 

Regarding Claim 86, Zhang and as modified by Sperry in the parent claim,  Sperry further teaches wherein in the step (a) and said step (d), said two ends of the inflation channel are clamped or released via two complementary clamping portions (Fig 1, rollers 80 and 82 is one complementary clamping portion and rollers 56 and 66 are another complementary clamping portion) of a clamping device (Figs. 3 and 4, shows a clamping motion of machine 110 as mechanism 175 is actuated), so as to close or open said openings (Figs. 3 and 4, mechanism 175 can be moved to increase or decrease the distance between opposing rollers).

Regarding Claim 88, Zhang and as modified by Sperry in the parent claim, Sperry further teaches the following step: (e) splitting said inflated inflation unit of the air (Fig. 5, displays a discrete inflated structure which is split away from the continuous films (36a and 36b) forming the inflated structure, wherein formation of the discrete inflated structure would require removal the nozzle 22 from the inflated structure).

Regarding Claim 89, Zhang and as modified by Sperry in the parent claim, Zhang further discloses wherein a plurality of the air cushion bodies is connected to form a continuous type air cushion body, wherein the inflation channel continuously communicating two adjacent air cushion bodies is formed respectively between the continuous type inflation units of the continuous type air cushion body (Figs. 10 and 11, channel 3A connects a plurality of cells 2A).

Regarding Claim 92, Zhang discloses an air cushion body (10-Fig. 1), wherein said air cushion body comprises one or more air storing units (11-Fig. 1) formed by at least two air cell films (12 and 13-Fig. 3), an inflation valve (20-Fig. 3) formed by at least two valve films (21 and 22-Fig. 3), and an inflation unit (Fig. 10, the material defining 3A) integrally connected with said one or more air storing units (Fig. 7 and paragraph [0077], channel 3A is connected to cells 2A) and formed by two inflation end portions overlapping with each other (Fig.7, air channel 3A is defined by two overlapping film layers), wherein an inflation channel (14A-Fig. 7) is formed between said two inflation end portions, wherein the inflation valve forms at least one air inlet channel for inflating said corresponding air storing units (Figs. 10, 11 and  paragraph [0077], air channel 3A defines a long channel connected to air sell 2A with two defined end portions).
However, Zhang is silent regarding an inflation apparatus for an air cushion body, wherein the inflation apparatus comprises: 
an inflation pipe made of a rigid material and adapted for being connected to an air supply device, wherein said inflation pipe comprises an inflating portion, wherein said inflating portion comprises a main portion and a sealed distal end portion extended from said main portion, wherein said main portion has at least a vent hole; and 
a clamping device, wherein when said main portion of said inflating portion is arranged in the inflation channel during an inflating process, the two ends of the inflation channel are sealed off by said clamping device to form an inflatable cavity, wherein air is inflated into the inflatable cavity through said vent hole, whereby air entered the inflatable cavity enters the corresponding air storing units through the air inlet channel, so as to inflate the air cushion body.
Sperry teaches an inflation apparatus (10-Fig. 1) for an air cushion body (200-Fig. 5), wherein the inflation apparatus comprises: 
an inflation pipe (22-Fig. 1) made of a rigid material and adapted for being connected to an air supply device (Fig. 1, nozzle 22 is rigid and an air supply device must be connected to nozzle 22 in order to the machine 10 to complete the inflated structure), wherein said inflation pipe comprises an inflating portion (Fig. 1, portion of nozzle 22 in the proximity to outlets 20), wherein said inflating portion comprises a main portion (Fig. 1, nozzle 22 has a main portion) and a sealed distal end portion (Fig. 1, end on nozzle 22 appears to be sealed) extended from said main (Fig. 1, nozzle 22 has an end portion extending from the rest of nozzle 22), wherein said main portion has at least a vent hole (20-Fig. 1); and 
a clamping device (Figs. 3 and 4, the mechanism actuated by the actuation of mechanism 175), wherein when said main portion of said inflating portion is arranged in the inflation channel during an inflating process (Fig. 2, nozzle 22 is within sheets 36(a-b)), the two ends of the inflation channel are sealed off by said clamping device to form an inflatable cavity (Fig. 1, rollers 80 and 82 clamp one end of the sheets and rollers 56 and 66 clamp the another end of the sheets), wherein air is inflated into the inflatable cavity through said vent hole (Fig. 1 and paragraph [0025]), whereby air entered the inflatable cavity enters the corresponding air storing units through the air inlet channel, so as to inflate the air cushion body (Fig. 2, nozzle 22 is provided with air to form a series of inflated chambers 50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified how the air bag of Zhang is inflated, to have incorporated the machine of Sperry, so to further detail how the air bag of Zhang is inflated in order to inflate and use the air bag to protect contents of a package. 

Regarding Claim 93, Zhang and as modified by Sperry in the parent claim, Sperry further teaches wherein said clamping device comprises a first clamping unit (Figs. 3 and 4, support structure for rollers 80 and 82), a second clamping unit (Figs. 3 and 4, support structure for rollers 56 and 66), and a clamping power source (Figs 3 and 4, the force moving mechanism 175), wherein said inflating (Fig. 1), wherein said first clamping unit and said second clamping unit move towards or away from each other under effect of said clamping power source (Figs 3 and 4 show the displacement of the rollers), so as to close or open the two ends of the inflation channel of the air cushion body (Figs. 3 and 4).

Regarding Claim 94, Zhang and as modified by Sperry in the parent claim, Sperry further teaches wherein said first clamping unit comprises two spaced first clamping portions (Figs. 3 and 4, each roller would have a clamp portion), wherein said second clamping unit comprises two spaced second clamping portions (Figs. 3 and 4, each roller would have a clamp portion) coordinating with said two spaced first clamping portions respectively (Figs. 3 and 4, top rollers move up and down together), wherein each said first clamping portion has a first clamping surface (Figs. 3 and 4, each roller would have a clamp portion with a clamping surface) and a first clamping groove (84-Fig. 2) arranged on a bottom thereof (Fig. 1, 84 extends around the circumference of roller 80), wherein each said second clamping portion has a second clamping surface (Figs. 3 and 4, each roller would have a clamp portion with a clamping surface) and a second clamping groove (Fig. 1, belt 62 has grooves) arranged on a top thereof (Fig. 1, belt 62 is on top of roller 66), wherein in a clamped state (Fig. 3), said first clamping portions and said second clamping portions clamp two ends of the inflation unit with said first clamping surfaces and said second clamping surfaces in response to actuation of said clamping power source (Fig. 3, rollers clamp down on two different portions of the sheets under the actuation of mechanism 175), so as to form an entire clampingApp. No.: 15/576,270Preliminary Amendment (contd) 5 groove by each said first clamping groove and said second clamping groove to accommodate said sealed distal end of said inflation pipe (Fig. 3, nozzle 22 is in between the rollers). 

Regarding Claim 97, Zhang and as modified by Sperry in the parent claim, Zhang discloses wherein a plurality of the air cushion bodies is connected to form a continuous type air cushion body (Fig. 1), and Sperry further teaches wherein said inflation apparatus further comprises a conveyor (52 and 62-Fig. 1) and a splitting device (68-Fig. 1), wherein the conveyor drives the continuous type air cushion body to move forward along said inflating portion of said inflation pipe (Figs. 1 and 2, sheets 36(a-b) are continuously feed through machine 10 and around nozzle 22), wherein said splitting device comprises a splitting tool (Fig. 1, lead edge of plow 68) extended from a proximal end portion of said inflating portion of said inflation pipe to split the inflation unit of the air cushion body which has been inflated (Fig. 1 and paragraph [0025], the separation of sheets 36(a-b) is interpreted as splitting the inflation unit around nozzle 22, and then filled with air as shown in Fig. 2), so as to allow the air cushion body which has been inflated to be detached from said inflation pipe (Fig. 5, the finished inflated structure after be inflated by machine 10).

Regarding Claim 98, Zhang and as modified by Sperry in the parent claim, Sperry further teaches wherein said splitting tool has a shape edge (Fig. 1, end of plow 68 appears to be sharp end) and said inflating portion of said inflation pipe further has a tool mounting groove (Fig. 1, area of nozzle 22 in contact with plow 68 appears to have a groove interface with plow 68) arranged at an inner side of said proximal end thereof for accommodating said sharp edge of said splitting tool (Fig. 1, the inner side of the proximal end of nozzle 22 is accommodating plow 68).

Regarding Claim 99, Zhang and as modified by Sperry in the parent claim, Sperry further teaches wherein said splitting tool is inclined extended from said proximal end portion of said inflation pipe (Fig. 1, plow 68 is inclined to a point extending away from nozzle 22).

Regarding Claim 101, Zhang and as modified by Sperry in the parent claim, Sperry further teaches wherein said conveyor comprises a first conveying unit (52-Fig. 1), a second conveying unit (62-Fig. 1), and a conveying power source (paragraph [0023], belts 52 and 62 are motor driven) for driving said first conveying unit and said second conveying unit (paragraph [0023]), wherein said two conveying units are adapted for acting on the inflation unit which has been splitted to drive the continuous type air cushion body to move forward (Fig. 2 and paragraph [0023]). 

Regarding Claim 102, Zhang and as modified by Sperry in the parent claim, Sperry further teaches a shifting device (157 and 167-Fig. 3) mounted on the mounting plate (170 and 172-Fig. 3) to drive the air cushion body to move along said inflation pipe for a predetermined distance during the inflation process (Fig. 3 and paragraph [0038], bodies 157 and 167 engage belts 52 and 62 to assist in the inflation the inflated structures and to propel the sheets through the machine). 

Claims 87 and 90-91 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub. 20130291956) and as modified by Sperry (US Pub. 20100251665) in the parent claim, and further in view of Genaro (US Pub. 20090064418).

Regarding Claim 87, Zhang and as modified by Sperry in the parent claim, disclose the inflation method of claim 85.
However, Zhang and as modified by Sperry in the parent claim is silent regarding wherein the step (c) further comprises the following steps: detecting air pressure in a pressure control pipeline connected with said inflation pipe and switching off an inflation control solenoidApp. No.: 15/576,270Preliminary Amendment (contd)3 valve arranged in a pipeline between said air supply device and said inflation pipe and stopping inflation if a detected air pressure reached a predetermined value.
Genaro teaches wherein the step (c) further comprises the following steps: detecting air pressure in a pressure control pipeline (40-Fig. 2, sensor 40 is connected to line 32 by a pipeline) connected with said inflation pipe and switching off an inflation control solenoid valve (Fig. 2, solenoid valves)App. No.: 15/576,270Preliminary Amendment (contd)3 arranged in a pipeline between said air supply device (18-Fig. 2) and said inflation pipe and stopping inflation if a detected air pressure reached a predetermined value (paragraph [0018], control modules controls pressure in the air cells based upon a detected air pressure readings from a pressure sensor).


Regarding Claim 90, Zhang and as modified by Sperry and Genaro in the parent claim, Zhang disclose wherein a plurality of the air cushion bodies is connected to form a continuous type air cushion body (Figs. 1 and 11), wherein the inflation channel continuously communicating two adjacent air cushion bodies is formed respectively between the continuous type inflation units of the continuous type air cushion body (Fig. 10, channel 3A communicates with cells 2A); 1and Sperry further teaches wherein said method further comprises the following step after said step (e): (f) driving said inflated air cushion body of the continuous type air cushion body to move forward to allow another adjacent air cushion body to enter an inflation position (Fig. 2 and paragraph [0022], film is continuously advanced to form a series of inflated chambers), so as to continuously automatically inflate a plurality of air cushion bodies of the continuous type air cushion body (Fig. 5, a continuously inflated structure).

Regarding Claim 91, Zhang and as modified by Sperry and Genaro in the parent claim, wherein in the step (f), the driving force is provided by two conveying gears which are driven by a motor and are applied on splitted inflation end portions of said inflation (Fig. 1 and paragraph [0022], four gears are driven by a motor to advance the sheet material through the machine to form the structure of Fig. 5).

Claims 95 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub. 20130291956) and as modified by Sperry (US Pub. 20100251665) in the parent claim, and further in view of Troy (US Patent 3868285).

Regarding Claim 95, Zhang and as modified by Sperry in the parent claim,  Sperry teaches wherein said first clamping unit further comprises a first connecting portion connecting said two first clamping portions, wherein said second clamping unit further comprises a second connecting portion connecting said two second clamping portions in the parent claim.
However, Sperry is silent regarding wherein said clamping power source comprises two clamping air cylinders and two driving portions connected with two said clamping air cylinders, wherein said two driving portions are respectively connected with said first connecting portion and said second connecting portion, wherein said two clamping air cylinders drive said first clamping unit and said second clamping unit of said first clamping portion and said second clamping portion respectively to move towards or away from each other.
Troy teaches wherein said clamping power source comprises two clamping air cylinders (Fig. 3, two cylinders 72) and two driving portions (Fig. 3, ends of member 69 in proximity to cylinders 72) connected with two said clamping air cylinders, wherein said two driving portions are respectively connected with said first connecting (Fig. 3, multiple bars 67), wherein said two clamping air cylinders drive said first clamping unit and said second clamping unit of said first clamping portion and said second clamping portion respectively to move towards or away from each other (Column 6, lines 31-37, cylinders 72 move bars 68 in a reciprocating motion, which is interpreted as the towards and away motion of two opposing surfaces).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention.  To have modified how the rollers Sperry are actuated to move is a reciprocating motion relative to one another, by incorporating the fluid cylinders of Troy to move two assemblies together to form inflated air structures, so to replace the manual actuation of the machine of Sperry with the fluid cylinders of Troy, in order to increase productivity of the machine of Sperry by replacing an operator with an automated machine.

Allowable Subject Matter
Claims 96, 100 and 102-103 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        12/03/2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731